DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract exceeds the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US PGPUB No. 2015/0234888; Pub. Date: Aug. 20, 2015) in view of LINDHOLM (US PGPUB No. 2015/0205607; Pub. Date: Jul. 23, 2015) and Kirk et al. (US PGPUB No. 2017/0046386; Pub. Date: Feb. 16, 2017).
Regarding independent claim 1,
	Ahmed discloses a method for execution by at least one processing module of a database system, comprising: determining a query expression indicating a query for execution; See FIG. 1, (Disclosing a method and system for selecting an OR-expansion state of a query. FIG. 1 illustrates the method comprising step 100A of receiving or otherwise accessing an initial query, i.e. determining a query expression indicating a query for execution.)
generating a query operator execution flow based on a nested ordering of a plurality of operators indicated by the query expression, wherein generating the query operator execution flow includes: identifying an OR operator of the query expression; See Paragraph [0014], (An optimizer component may perform an OR-expansion which transforms an initial query into at least first and second predicates logically combined by an OR operator, i.e. generating a query operator execution flow based on a nested ordering of a plurality of operators indicated by the query expression, wherein generating the query operator execution flow includes: identifying an OR operator of the query expression.) Note [0049] wherein the OR-expansion transformation may convert potentially nested predicates.
generating a plurality of parallel sub-flows of the query operator execution flow based on a plurality predicates of the OR operator in the nested ordering of the plurality of operators; See Paragraph [0014], (OR-expansion transforms an initial query into a plurality of subqueries corresponding to predicates logically combined by an OR operator. The method is illustrated by initial query EXAMPLE QUERY 1 being transformed into EXAMPLE QUERY 2, see Paragraphs [0015]-[0027], i.e. generating a plurality of parallel sub-flows of the query operator execution flow based on a plurality predicates of the OR operator in the nested ordering of the plurality of operators.)
and generating a plurality of serial sub-flows of the query operator execution flow based on the OR operator of the query expression, See Paragraph [0019], (Disjunctive predicates of an original input query are each assigned to their own subquery. Note [0014] wherein OR-expansion is performed according to OR operators of an original query, i.e. generating a plurality of serial sub-flows of the query operator execution flow based on the OR operator of the query expression.)
wherein a third consecutive one of the plurality of serial sub-flows includes the plurality of parallel sub-flows from the tee operator, See Paragraph [0042], (The OR-expansion state of a query includes expanding queries comprising disjunctive predicates into semantically equivalent candidate queries comprising combinations of UNION-ALL subqueries, i.e. a third consecutive one of the plurality of serial sub-flows includes the plurality of parallel sub-flows.) Note FIG. 2, (FIG. 2 illustrates an optimizer 204 receiving a query 202A, Control Parameter 202B and having access to Saved Or-Expansion Techniques 205 and outputting transformed query 206, i.e. the optimizer represents a tee operation.) The examiner notes the broadest, reasonable interpretation of a tee operation includes constructs which receive input data from one or more sources and output data to one or more sources. Paragraph [0044] of Ahmed discloses that the optimizer operates on input data and provides an output to designated elements such as execution engine 208, etc.
	Ahmed does not disclose the step wherein a second consecutive one of the plurality of serial sub-flows includes a tee operator,
wherein each of the plurality of rows are duplicated by applying the tee operator for processing by applying each of the plurality of parallel sub-flows,
	Boehmer discloses the step wherein a second consecutive one of the plurality of serial sub-flows includes a tee operator, See Paragraph [0035], (Disclosing a distributed computing environment including an algorithm for shared memory processing illustrated in FIG. 10A-10B. The algorithm comprises forwarding an initial command to trigger a search query which is forwarded to a command splitter. The command splitter detects required memory segments and transmits the list of memory segments to each segment controller, i.e. a serial sub-flow including a tee operator (e.g. the command splitter). The command splitter triggers a parallel process of starting queries in a database or reading data files.
wherein each of the plurality of rows are duplicated by applying the tee operator for processing by applying each of the plurality of parallel sub-flows, See Paragraph [0035], (The disclosed command splitter detects required memory segments and transmits the list of memory segments to each segment controller, i.e. the plurality of rows (e.g. the memory segments) are duplicated by applying the tee operator for processing by applying each of the plurality of parallel sub-flows (e.g. the memory segments are provided to parallel query requests.)
Ahmed and Boehmer are analogous art because they are in the same field of endeavor, parallel query processing. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed to include the command splitter for processing parallel query requests as disclosed by Boehmer. Doing so would allow the system to deliver required data to a plurality of sources such that the system can execute multiple queries requiring access to the same information. Executing queries in parallel represents an improvement in system processing and resource utilization.
Ahmed-Boehmer does not disclose the step wherein a first consecutive one of the plurality of serial sub-flows includes an identifier appending operator,
and wherein a fourth consecutive one of the plurality of serial sub-flows includes a union distinct operator applied to the plurality of parallel sub-flows; 
and; facilitating execution of the query by applying the query operator execution flow to a plurality of rows indicated by the query, wherein each the plurality of rows are assigned an appended identifier by applying the identifier appending operator,
and wherein applying the union distinct operator removes all remaining duplicated ones the plurality of rows outputted by the plurality of parallel sub-flows by utilizing the appended identifiers.
Kirk discloses the step wherein a first consecutive one of the plurality of serial sub-flows includes an identifier appending operator, See Paragraphs [0022]-[0023], (An equivalence union enumeration is constructed by assigning an ordinal value to each distinct value within a combined domain comprising the plurality of values, a first consecutive one of the plurality of serial sub-flows includes an identifier appending operator.).
and wherein a fourth consecutive one of the plurality of serial sub-flows includes a union distinct operator applied to the plurality of parallel sub-flows; See Paragraph [0015], (The UNION DISTINCT operator combines incoming disjoint sets into a single tuple set and may eliminate duplicate tuples, a union distinct operator applied to the plurality of parallel sub-flows (e.g. the one or more stream inputs being combined).
and; facilitating execution of the query by applying the query operator execution flow to a plurality of rows indicated by the query, wherein each the plurality of rows are assigned an appended identifier by applying the identifier appending operator, See Paragraph [0029], (The ordered equivalence union enumeration further reduces the cost of executing queries by allowing ordering operators to be executed using smaller and less costly operators to compare enumeration values rather than cell values, i.e. facilitating execution of the query by applying the query operator execution flow to a plurality of rows indicated by the query, wherein each the plurality of rows are assigned an appended identifier by applying the identifier appending operator.)
and wherein applying the union distinct operator removes all remaining duplicated ones the plurality of rows outputted by the plurality of parallel sub-flows by utilizing the appended identifiers. See Paragraph [0015], (The UNION DISTINCT operator combines incoming disjoint sets into a single tuple set and may eliminate duplicate tuples, i.e. removes all remaining duplicated ones of the plurality of rows outputted by the plurality of parallel sub-flows (e.g. tuples obtained from one or more data sets from different tables) by utilizing the appended identifiers (e.g. ordinal values provided by the equivalence union enumeration).)
Ahmed, Boehmer and Kirk are analogous art because they are in the same field of endeavor, parallel query processing. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed-Boehmer to include the method of assigning enumeration values to tuples such that they may be more optimally subjected to logical operations as disclosed by Kirk. Paragraph [0029] of Kirk discloses that method of ordered equivalence union enumeration, which assigns ordinal numbers to a plurality of tuples in ascending numerical order reduces the cost of executing queries by using the enumeration values to resolve logical expressions.


Regarding dependent claim 2,
As discussed above with claim 1, Ahmed-Boehmer-Kirk discloses all of the limitations.
Kirk further discloses the step wherein at least two of the plurality of rows are identical, wherein the at least two of the plurality of rows are assigned different appended identifiers, See Paragraph [0015], (The method may require combining multiple sets of data unconditionally, therefore the resulting data set may contain two or more tuples with the same sets of values, i.e. at least two of the plurality of rows are identical.) See Paragraph [0018], (Virtual columns of input tuple stream data may be enumerated such that the values of said virtual column may have a unique enumeration value, i.e. the plurality of rows are assigned different appended identifiers.)
and wherein none of the at least two of the plurality of rows are removed by applying the union distinct operator based on being assigned the different appended identifiers.  See Paragraphs [0022]-[0023], (The UNION DISTINCT operator compares tuples for equivalence based on equivalence union enumeration, i.e. wherein none of the at least two of the plurality of rows are removed by applying the union distinct operator based on being assigned the different appended identifiers. An equivalence union enumeration is constructed by assigning an ordinal value to each distinct value within a combined domain comprising the plurality of values, i.e. wherein none of the at least two of the plurality of rows are removed by applying the union distinct operator based on being assigned the different appended identifiers.)


Regarding dependent claim 3,
As discussed above with claim 2, Ahmed-Boehmer-Kirk discloses all of the limitations.
Kirk further discloses the step wherein applying the identifier appending operator to each of the at least two of the plurality of rows includes incrementing a value of the appended identifier for each subsequently processed one of the at least two of the plurality of rows based on determining the subsequently processed one of the at least two of the plurality of rows is identical to at least one previously processed one of the at least two of the plurality of rows. See FIG. 1B and Paragraph [0029], (FIG. 1B illustrates a lookup table including enumeration ordinal values and cell values in increasing numerical order, i.e. wherein applying the identifier appending operator to each of the at least two of the plurality of rows includes incrementing a value of the appended identifier for each subsequently processed one of the at least two of the plurality of rows.) See Paragraph [0023], (Ordinal numbers are assigned to each distinct value for an incoming tuple of the plurality of stream tuples. As described in Paragraph [0015], the system may generate a result tuple set having duplicate values, therefore there may be duplicate tuples having a same ordinal number representing a duplicate value, i.e. determining the subsequently processed one of the at least two of the plurality of rows is identical to at least one previously processed one of the at least two of the plurality of rows.)



Regarding dependent claim 4,
As discussed above with claim 3, Ahmed-Boehmer-Kirk discloses all of the limitations.
Kirk further discloses the step wherein a set of different rows in the plurality of rows have a same appended identifier assigned by applying the identifier appending operator to each of the set of different rows. See Paragraph [0022], (Equivalence union enumeration comprises an equivalence union enumeration lookup table having an enumeration value for each possible value in the combined domain of values, i.e. wherein a set of different rows in the plurality of rows have a same appended identifier (e.g. duplicate values share enumeration values as the enumeration value is assigned to the value, not the individual tuple) assigned by applying the identifier appending operator to each of the set of different rows.)

Regarding dependent claim 5
As discussed above with claim 4, Ahmed-Boehmer-Kirk discloses all of the limitations.
Kirk further discloses the step wherein none of the set of different rows are removed by applying the union distinct operator based on each of the set of different rows being distinct from all other ones of the set of different rows. See Paragraph [0015], (The UNION DISTINCT operator combines incoming disjoint sets into a single tuple set and may eliminate duplicate tuples, i.e. none of the different rows are removed (e.g. only duplicate entries) by applying the union distinct operator.)

Regarding dependent claim 10,
As discussed above with claim 4, Ahmed-Boehmer-Kirk discloses all of the limitations.
Ahmed further discloses the step wherein the query operator execution flow is in accordance with neither a conjunctive normal form nor a disjunctive normal form.  See Paragraphs [0014]-[0027], (The disclosed OR-expansion transformation transforms an initial query into separate subqueries that are combined by a UNION ALL operator in order to determine new access paths and join methods by breaking up disjunctive predicates, i.e. the operator execution flow represents non-normalized subqueries that do not conform to any particular canonical form, i.e. neither a conjunctive normal form nor a disjunctive normal form.)

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 14,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.
Regarding independent claim 20,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim(s) 6-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Boehmer and Kirk as applied to claim 1 above, and further in view of Sanders et al. (US Patent No. 6,560,595; Date of Patent: May 6, 2003).
Regarding dependent claim 6,
As discussed above with claim 1, Ahmed-Boehmer-Kirk discloses all of the limitations.
Ahmed-Boehmer-Kirk does not disclose the step wherein generating the query operator execution flow includes generating an operator tree based on the ordering of a plurality of operators indicated by the query expression, and wherein the operator tree indicates the plurality of operators as a plurality of operator nodes of the operator tree.  
Sanders further discloses the step wherein generating the query operator execution flow includes generating an operator tree based on the ordering of a plurality of operators indicated by the query expression, and wherein the operator tree indicates the plurality of operators as a plurality of operator nodes of the operator tree. See FIG. 8 and Col. 13, lines 4-11, (Disclosing a system for processing queries by traversing down a tree representing correlated sub-queries from a root-most node. FIG. 8 illustrates method 420 including step 805 of finding a highest-level operator with a correlation flag in a query tree, i.e. generating an operator tree based on the ordering of a plurality of operators indicated by the query expression, and wherein the operator tree indicates the plurality of operators as a plurality of operator nodes of the operator tree.)
Ahmed, Boehmer, Kirk and Sanders are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed-Boehmer-Kirk to include the method of applying DeMorgan’s law to a plurality of query operators in order to transform queries as disclosed by Sanders. Doing so would result in the query engine receiving optimal execution plans for received queries such that the access time and/or other database metrics may be improved. This represents an improvement in database performance.

Regarding dependent claim 7,
As discussed above with claim 6, Ahmed-Boehmer-Kirk-Sanders discloses all of the limitations.
Sanders further discloses the step wherein the generating the query operator execution flow further includes: identifying at least one negation operator in the operator tree; See Col. 5, lines 50-51, (Operators of the query, and therefore correlated sub-queries, may include NOT operators. As described in Col. 13, lines 4-11, a corresponding tree structure is generated representing correlated sub-queries which would which would include NOT operators of the corresponding query.) See Col. 12, lines 1-7, (Processing correlated sub-queries includes eliminating NOT operators using DeMorgan's Law to transform a query, i.e. identifying at least one negation operator in the operator tree (e.g. in order to apply DeMorgan's law).)
and generating a modified operator tree by propagating the at least one negation operator to leaf nodes of the operator tree. See Col. 12, lines 1-7, (Processing correlated sub-queries includes eliminating NOT operators using DeMorgan's Law to transform a query, i.e. generating a modified operator tree by propagating the at least one negation operator to leaf nodes of the operator tree (e.g. a transformed query would be represented by a modified tree following application of DeMorgan's Law).) 
The examiner notes that one of ordinary skill in the art would recognize that applying DeMorgan's Law necessarily represents a propagation of a negation. DeMorgan's laws are commonly summarized as "the negation of a disjunction is the conjunction of the negations" and "the negation of a conjunction is the disjunction of the negations", wherein one of ordinary skill in the art would understand that the negation of the disjunction is propagated to the individual elements of the conjunction.
Ahmed, Boehmer, Kirk and Sanders are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed-Boehmer-Kirk to include the method of applying DeMorgan’s law to a plurality of query operators in order to transform queries as disclosed by Sanders. Doing so would result in the query engine receiving optimal execution plans for received queries such that the access time and/or other database metrics may be improved. This represents an improvement in database performance.

Regarding dependent claim 8,
As discussed above with claim 7, Ahmed-Boehmer-Kirk-Sanders discloses all of the limitations.
Sanders further discloses the step wherein propagating the at least one negation operator to leaf nodes of the operator tree includes applying a plurality of propagations of each negation operator down the operator tree by at least one operator node of the operator tree. See FIG. 7B, (FIG. 7B illustrates method 415 including step 755 of applying DeMorgan's laws to a set of correlated sub-queries associated with an input query.) See Col. 12, lines 1-7, (Processing correlated sub-queries includes eliminating NOT operators using DeMorgan's Law to transform a query, i.e. applying a plurality of propagations of each negation operator down the operator tree by at least one operator node of the operator tree (e.g. by applying DeMorgan's law on every NOT operator of the correlated subqueries).)
Ahmed, Boehmer, Kirk and Sanders are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed-Boehmer-Kirk to include the method of applying DeMorgan’s law to a plurality of query operators in order to transform queries as disclosed by Sanders. Doing so would result in the query engine receiving optimal execution plans for received queries such that the access time and/or other database metrics may be improved. This represents an improvement in database performance.

Regarding dependent claim 9,
As discussed above with claim 8, Ahmed-Boehmer-Kirk-Sanders discloses all of the limitations.
Sanders further discloses the step wherein applying each of the plurality of propagations at a corresponding operator node of the operator tree includes applying DeMorgan's law to perform a conversion of the corresponding operator node, See FIG. 7B, (FIG. 7B illustrates method 415 including step 755 of applying DeMorgan's laws to a set of correlated sub-queries associated with an input query.) See FIG. 7A and Col. 14, line 66 - Col. 15, line 7, (FIG. 7A illustrates a correlation operator resolver component. DeMorgan's laws are applied to queries 705, 715 which produces queries 710 and 720, i.e. applying DeMorgan's law to perform a conversion of the corresponding operator node (e.g. by eliminating NOT operators of the correlated sub-queries represented as a tree).)
and wherein performing the conversion of the corresponding node includes one of: converting the corresponding node from an AND operator to an OR operator, or converting the corresponding node from an OR operator to an AND operator. See Col. 12, lines 1-7, (Processing correlated sub-queries includes eliminating NOT operators using DeMorgan's Law to transform a query. The application of DeMorgan's laws on the correlated subqueries inverts existential quantifiers into universal quantifiers and vice-versa, i.e. converting the corresponding node from an AND operator to an OR operator, or converting the corresponding node from an OR operator to an AND operator.)
The examiner notes that one of ordinary skill in the art would recognize that applying DeMorgan's Law necessarily represents a propagation of a negation. DeMorgan's laws may be commonly expressed as the following logic expressions: "not (A or B) = (not A) and (not B)" and "not (A and B) = (not A) or (not B)" which illustrate a conversion of OR to AND and AND to OR respectively.
Ahmed, Boehmer, Kirk and Sanders are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ahmed-Boehmer-Kirk to include the method of applying DeMorgan’s law to a plurality of query operators in order to transform queries as disclosed by Sanders. Doing so would result in the query engine receiving optimal execution plans for received queries such that the access time and/or other database metrics may be improved. This represents an improvement in database performance.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165